Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 1 of 72 PageID# 2938
                                                                &YIJCJU'
                                                                     Page 88

1                        IN THE UNITED STATES DISTRICT COURT
2                        FOR THE EASTERN DISTRICT OF VIRGINIA
3                                    RICHMOND DIVISION
4                               ~~~~~~~~~~~~~~~~~~~~
5       CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
6
                          vs.                         Case No.   3:19-CV-00813
7
8       RICHARD LOMBARDO
                         Defendants
9
10                                 ~~~~~~~~~~~~~~~~~~~~
11
12                               REMOTE VIDEO DEPOSITION OF:
13                                 JOHN L. CHMURA, VOL. II
14
15                                          Taken on:
16                                        May 5, 2020
                                            9:00 a.m.
17
18
                                            Taken at:
19
20                                   Home of John Chmura


21
22
23
24                      Kelliann D. Linberg, RPR, Notary Public
25

                                     Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 2 of 72 PageID# 2939



                                                                Page 89

1       APPEARANCES: (Via Videoconference)
2       On behalf of the Plaintiffs:
3               Koehler Fitzgerald, LLC
                CHRISTINE M. COOPER, ESQ.
4               1111 Superior Avenue E
                Ste 2500
5               Cleveland, OH, 44114
                Ccooper@koehler.law
6               216-539-9370.
7
8       On behalf of the Defendants:
9               McGuire Woods, LLP
                CHRISTOPHER M. MICHALIK, ESQ.
10              Gateway Plaza
                800 East Canal Street
11              Richmond, VA, 23219-3916
                Cmichalik@mcguirewoods.com
12              804-775-1000.
13
14
15      ALSO PRESENT:
16              RICHARD LOMBARDO
17              LESLIE PETERSON, via Zoom
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 3 of 72 PageID# 2940



                                                                Page 90

1                                   TRANSCRIPT INDEX
2
3       APPEARANCES.........................89
4       INDEX OF EXHIBITS...................91
5
6
7       EXAMINATION OF JOHN L. CHMURA:
8       BY MS. COOPER.......................92
9
10
11      REPORTER'S CERTIFICATE..............139
12
13
14      EXHIBIT CUSTODY:           RETAINED BY COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 4 of 72 PageID# 2941



                                                                Page 91

1                             INDEX OF EXHIBITS
2
3       Number                    Description                      Marked
4
5       Defendant's:
        Exhibit X          Previously Marked Highly                   132
6                       Confidential Copy of Email
                            Dated 10/2/2019 Bates
7                       CHMURA0201264-269
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 5 of 72 PageID# 2942



                                                                Page 92

1                       JOHN L. CHMURA, being previously sworn, and
2       with the previous agreed upon stipulation regarding the
3       need for this deposition to take place remotely because
4       of the Government’s order for social
5       distancing, said as follows:
6                       EXAMINATION OF JOHN L. CHMURA, Vol. 2
7       BY MS. COOPER:
8               Q.        Good morning, Mr. Chmura.
9               A.        Good morning.
10              Q.        Well, where we left off in the deposition,
11      I completed your corporate representative testimony and
12      we are moving into your individual testimony this
13      morning.        So I am going to start with just asking a few
14      background questions, and some of it may be ground we
15      already covered, but just where we left off --
16                        MR. MICHALIK:      Christine, can you turn your
17      volume up?        I think -- I hear everybody else clearly,
18      but like last time, we have a little bit of trouble
19      hearing on your end.
20                        MS. COOPER:     Yes, let me see if I can put
21      it closer as well.        Okay, that should be better.         Is
22      that better?
23                        MR. MICHALIK:      Yes, perfect.
24              Q.        Mr. Chmura, you are a member Chmura
25      Economics & Analytics, LLC, correct?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 6 of 72 PageID# 2943



                                                                Page 93

1               A.       Correct.
2               Q.       And I believe your earlier testimony, we
3       went through who the other members were.              With respect
4       to control of the company, which of the members have --
5               A.       I'm sorry.    I am getting a lot of echo and
6       it is hard to understand what you are saying.
7               Q.       With respect to the members, is there a
8       hierarchy amongst them?
9                        MR. MICHALIK:      And just to be clear,
10      Christine, this is for him as a fact witness not as a
11      30(b)(6) designee?
12                       MS. COOPER:     That is correct.
13                       MR. MICHALIK:      Okay.
14              A.       Yes, we have an org chart if that's what
15      you are asking.
16              Q.       And what does the org chart show?
17              A.       Chris Chmura, CEO and Leslie Peterson are
18      at the top, and then underneath them are people like me
19      and Greg, you know, department heads.              And then we have
20      various teams under us.
21              Q.       Are Dr. Chmura and Ms. Peterson the
22      ultimate decision makers for the company?
23              A.       Yes.
24                       MR. MICHALIK:      Object to the form of the
25      question.       You can answer.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 7 of 72 PageID# 2944



                                                                Page 94

1               A.       Yes, they are.
2               Q.       What types of decisions are they
3       responsible for?
4               A.       Ultimately, I mean, they can decide, you
5       know, corporate -- they do decide corporate level
6       decisions.
7               Q.       Could you describe what a corporate level
8       decision is?
9               A.       Sure, things like financial, you know,
10      hiring, firing, I suppose they have the ultimate say on
11      that.     These kind of broader decisions that affect the
12      whole company.
13              Q.       Did either one of them ever make smaller
14      decisions?
15              A.       Sure.
16              Q.       How frequently -- well, let me ask this:
17      To your knowledge, did either Dr. Chmura or
18      Ms. Peterson make decisions relating to the sales team?
19                       MR. MICHALIK:       Object to the form of the
20      question.       You can answer.
21              A.       I am not involved with the day-to-day
22      sales, so I can only answer through SEA Group, the
23      leadership group, and, yes.
24              Q.       And what types of decisions would
25      Dr. Chmura make pertaining to the sales team?

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 8 of 72 PageID# 2945



                                                                         Page 95

1               A.         I don't keep a log of all the specific
2       decisions.
3               Q.         What about --
4               A.         Hiring.
5               Q.         Okay, hiring.         And I think you mentioned
6       firing.         Did they also make decisions with respect to
7       firing as far as --
8               A.         Yes.
9               Q.         It is my understanding that Chmura had
10      something called a road map.                  Is my understanding
11      correct?
12              A.         Yes, correct.
13              Q.         Can you explain what the road map is?
14              A.         Yes, the road map is a list of feature
15      requests, or changes that we want to make to our
16      products, or even new products.                    And it is what we use
17      to track those requests and then prioritize the work.
18              Q.         How does an item end up on the road map?
19              A.         Well, it can come in through several
20      channels.         It may come internally from -- from
21      leadership, or from any employee.                       It may come from a
22      support request from a user, and it may come through
23      sales; you know, they would hear them from users
24      directly or in their prospecting work and in their
25      selling work.

                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 9 of 72 PageID# 2946



                                                                Page 96

1               Q.      Any other ways that something might end up
2       on the road map?
3               A.      We don't put restrictions on ways things
4       can end up there.
5               Q.      How are items on the road map prioritized?
6               A.      So they are prioritized by the number of
7       requests for a particular item.              They are prioritized
8       by level of effort and possible impact to the product
9       offering, and then they are prioritized based on input
10      from leadership.
11              Q.      I want to take a step back and talk a
12      little bit more about how these items come in.               You
13      mentioned that they could be listed on the road map
14      from an internal source.         Can you explain a little more
15      by what you mean by internal and how that would end up
16      on the road map?
17              A.      Well, sure.    All of our -- I shouldn't say
18      all of employees, but a lot of employees use the
19      products, whether it is testing or to do their work,
20      and in the process of that, have ideas of changes to
21      make and new features, so they do submit those and we
22      track them on the road map.
23              Q.      Did Mr. Lombardo, to your knowledge, ever
24      either bring to you or bring to leadership an idea, an
25      internal idea that he had?

                               Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 10 of 72 PageID# 2947



                                                                 Page 97

 1              A.      Yes.
 2              Q.      What idea -- or what ideas were those?
 3              A.      So he was a strong advocate for things like
 4      the Career Concourse, which is a product offering.                 He
 5      also -- let's see, there was a data set that we created
 6      called GDP.      He was a strong advocate of that as well.
 7      There was a feature called Clippy(ph).              I'd have to
 8      look at the road map to be more specific.
 9              Q.      With respect to Career Concourse, you said
10      he was an advocate.        Was this his idea?
11              A.      No.    No, it was an existing product and
12      what was on the table was, should we revamp and build a
13      new version of it or not.
14              Q.      And he was an advocate of rebuilding a new
15      version of that, correct?
16              A.      Yes, correct.        So, again, I wasn't involved
17      in the day-to-day of sales, but my recollection of it
18      was that, you know, he was telling us that it was
19      something that he needed to be able to sell to the
20      education sector.
21              Q.      Did he actually develop Career Concourse?
22              A.      No.
23              Q.      Who did?
24              A.      My development team.
25              Q.      Do you know whether -- let me re-ask that.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 11 of 72 PageID# 2948



                                                                 Page 98

 1      At the time Mr. Lombardo was an advocate for Career
 2      Concourse, was it something that was already on the
 3      road map?
 4              A.      I don't recall.
 5              Q.      And the next product you mentioned, it
 6      was -- and forgive me if I get it wrong -- but it was
 7      GDP?
 8              A.      Yes, GDP.
 9              Q.      And you said Mr. Lombardo advocated for
10      GDP, correct?
11              A.      Correct.
12              Q.      Can you tell me a little about what GDP is?
13              A.      So GDP is a data set that we compute the
14      GDP, the gross domestic product, for an individual
15      region, which is not something that is otherwise
16      available.      And I am trying to recall back to when we
17      were discussing this, but I believe there was a
18      prospect in particular that really needed us to have
19      this data set in order for them to buy JobsEQ, and
20      that's, I think where a lot of Rick's -- you know, his
21      support behind GDP was coming from that, that he needed
22      it to close that sale.
23              Q.      So would this have been a product or an
24      idea that Mr. Lombardo -- well, let me step back.                Who
25      would Mr. Lombardo send -- with respect to GDP, who did

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 12 of 72 PageID# 2949



                                                                 Page 99

 1      Mr. Lombardo send -- or, that's not fair.
 2                       How did Mr. Lombardo bring -- who did
 3      Mr. Lombardo bring this idea to?
 4              A.       I don't recall specifically with that one.
 5      I mean, in general, we would capture these -- he may
 6      have just walked down the hall and told myself or Greg
 7      Chmura about it.       Otherwise, we would capture them
 8      through -- like, they would log them in their notes in
 9      Salesforce and then we certainly would have a
10      discussion around them at that monthly sales meeting I
11      mentioned where they would go around the table and talk
12      about things they are hearing from customers.
13              Q.       Was GDP an instance where Mr. Lombardo
14      would have been passing through a request from a
15      potential client or clients?
16                       MR. MICHALIK:      Object to the form of the
17      question.       You can answer.
18              A.       If my recollection is correct, in this case
19      it was a prospect.
20              Q.       Did Mr. Lombardo help develop GDP?
21              A.       No.
22              Q.       You also mentioned Clippy.        Can you explain
23      what Clippy is?
24              A.       A Clippy is a feature on our road map
25      currently that is still kind of conceptual, but would

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 13 of 72 PageID# 2950



                                                                Page 100

 1      allow our users to create a customer board based on the
 2      data in JobsEQ.
 3               Q.       And how was this idea brought to your
 4      attention?
 5               A.       I don't remember where it originated, but
 6      Rick would bring it up often.               It's something that our
 7      competitor has.
 8               Q.       Now, you said that there were other ways
 9      for items to get on the road map, which were support
10      requests, correct?
11               A.       That's correct.
12               Q.       Can you explain that a little bit further?
13               A.       Sure.   If a user has -- they can't --
14      let's, just for example, say they can't find some data
15      they need, they may initiate a support request, which
16      means they may open a chat window with our support
17      team.     They may call or email their account manager and
18      would say, you know, do you have GDP data.               And, you
19      know, so in some cases, the answer would be, no, we
20      don't.        But whoever was receiving that request then
21      would take some information and we would get it logged
22      onto the road map.
23               Q.       And then you also mentioned that the sales
24      team would hear from users or prospects, correct?
25               A.       Correct.

                                  Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 14 of 72 PageID# 2951



                                                               Page 101

 1              Q.       And how were those filtered -- who were
 2      those requests filtered to?
 3                       MR. MICHALIK:       Object to the form of the
 4      question.       You can answer.
 5              A.       So I don't know if sales had an official
 6      procedure on how those were to be reported.              There were
 7      instances where Rick would, you know, tell them to Greg
 8      or myself directly, and then like I said, I would also
 9      hear them through that monthly sales meeting.
10              Q.       Do you recall any specific items on the
11      road map that, other than Career Concourse, GDP and
12      Clippy, that Mr. Lombardo brought to management -- or
13      brought to leadership's attention?
14              A.       There was one that we call, Employer
15      Database, or Firm List -- we've called it both
16      things -- which was another that a competitor has.                It
17      was a feature that -- we have it now, too, but it was a
18      feature that they had and, you know, Rick would come to
19      us with prospects that were asking for it or saying
20      that they needed it in order to switch to JobsEQ.
21              Q.       Did Mr. Lombardo have any hand in
22      developing Employer -- Employer or Firm List, is that
23      what it is called?
24              A.       Employer Database is --
25              Q.       Okay.   Let me re-ask my question then.

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 15 of 72 PageID# 2952



                                                                Page 102

 1                      Did Mr. Lombardo have any hand in
 2      developing Employer Database?
 3                      MR. MICHALIK:       Object to the form.
 4              A.      I have to review my notes on that.           So
 5      there were some features where we needed some
 6      additional specifications of what the users really
 7      needed, and in the those cases, we would often leverage
 8      the account manager to connect us with customers, or
 9      facilitate a conversation with those customers so that
10      we could capture those requirements.               I don't recall if
11      Employer Database was one of those or not.
12              Q.      But it is possible you may have asked
13      Mr. Lombardo to reach out to his contacts to get
14      feedback; is that fair?
15              A.      Yeah, that's fair.
16              Q.      Was Mr. Lombardo present in any meetings
17      where the priority of the items on the road map were
18      discussed?
19              A.      If he was, I don't recall.
20              Q.      And you testified that the road map was
21      prioritized by the number of requests and the level of
22      effort, correct?
23              A.      Well, those were two factors, correct.
24              Q.      What other factors were there?
25              A.      So, also if it could be to a large sale, we

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 16 of 72 PageID# 2953



                                                                 Page 103

 1      may give that more weight, may have given it more
 2      weight.         And then, also, things like availability of
 3      resources.
 4              Q.         Was Mr. Lombardo involved in the decision
 5      -- let me rephrase.            Was Mr. Lombardo involved in the
 6      prioritization of the items on the road map?
 7                         MR. MICHALIK:      Object to the form.
 8              A.         I think so.     His input, especially with
 9      regard to the prospects, you know, and if it would help
10      close a large deal, was critical.
11              Q.         So leadership factored in his input; is
12      that correct?
13              A.         Yes.
14              Q.         Did Mr. Lombardo have the ultimate decision
15      making authority to determine what items on the road
16      map would be prioritized?
17              A.         No.
18              Q.         Can you think of any instances in which
19      Mr. Lombardo pressed for a particular item on the road
20      map to move forward and as a result of his requests,
21      that occurred?
22              A.         Yes, GDP.     Like I said, he was a strong
23      advocate for that.         Career Concourse.         And I actually
24      was against redoing the Career Concourse.                I wanted to
25      retire it, but, you know, we gave some strong weight to

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 17 of 72 PageID# 2954



                                                               Page 104

 1      Rick's input that we should revamp it so that we can
 2      sell it.
 3              Q.      Could Rick -- could Mr. Lombardo
 4      independently decide the priority of the project on
 5      road map?
 6              A.      No.
 7              Q.      Beyond being an advocate, did Mr. Lombardo
 8      have any other role in the road map?
 9              A.      Yes.   Until recently, I didn't have a
10      product management team, and so the account managers
11      kind of served as -- you know, they would gather data
12      from customers to help make these, kind of what we call
13      a product decision, or road map decision.              And so Rick
14      was really good at identifying what the customers were
15      looking for and what the competitors had that we needed
16      to add.
17              Q.      But Mr. Lombardo didn't actually do the
18      adding of the product, correct?
19              A.      What do you mean by the adding?
20              Q.      Well, I think that was your word.           I guess
21      let me restate.
22                      So Mr. Lombardo's role so far was
23      advocating on behalf of projects on the road map,
24      correct?
25              A.      Yes.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 18 of 72 PageID# 2955



                                                               Page 105

 1              Q.      And gathering information from clients or
 2      prospects to bring to you or others in leadership about
 3      projects on the road map; is that correct?
 4              A.      Road map, yes.
 5              Q.      Did Mr. Lombardo do anything else with
 6      respect to the road map?
 7              A.      Yes.   Like I said, if we needed additional
 8      specifications -- so once we, you know, were seriously
 9      thinking about an item on the road map, if we needed
10      additional specifications, Rick would help us get
11      those, whether that was facilitating a call with the
12      user or, you know, just going out and getting that
13      information directly.
14              Q.      Would he be directed to do that by someone?
15              A.      Yeah, we would send a request to him.
16              Q.      Now, you were based in the Cleveland
17      office, correct?
18              A.      Correct.
19              Q.      And Mr. Lombardo was also based in the
20      Cleveland office, right?
21              A.      That's correct.
22              Q.      Did you interact with Mr. Lombardo
23      routinely?
24              A.      Yes.
25              Q.      How would you describe Mr. Lombardo's work

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 19 of 72 PageID# 2956



                                                               Page 106

 1      habits?
 2              A.         In terms of what?
 3              Q.         Did you have the opportunity to observe him
 4      routinely throughout the week?
 5              A.         No.    So his office was across -- he was in
 6      the back of the building and I was in the front.                So I
 7      wasn't there routinely.
 8              Q.         How frequently would you see him in any
 9      given week?
10              A.         Well, I would see him every day he is in
11      the office.         I mean, the walls are glass, so.
12              Q.         All right.      Could you see each other from
13      your respective offices?
14              A.         No, if I was sitting in my -- at my desk, I
15      could not see him, but if I got up, you know, to walk
16      around, then, yeah, I could see him at his desk.
17              Q.         So -- do you have an office at Chmura, like
18      a physical office with walls?
19              A.         Yes.
20              Q.         Was Mr. Lombardo also in an office?
21              A.         Not in the sense that it was a private
22      office.         He was in -- we had a space just for Sales and
23      he was at that, at a workstation in that space.
24              Q.         Can you describe the space?
25              A.         Yeah, it is in the back of the building on

                                    Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 20 of 72 PageID# 2957



                                                                   Page 107

 1      the second floor.        There is a glass wall and a glass
 2      door, and there is a -- a four-seat workstation.                 We
 3      later added a private office in that space for the
 4      sales manager.
 5               Q.     How many floors does Chmura have at the
 6      building in Cleveland?
 7               A.     Three floors.
 8               Q.     Were you and Mr. Lombardo on the same
 9      floor?
10               A.     Yes.
11               Q.     Of those three floors, were you on the
12      first floor, second floor or third floor?
13               A.     The second floor, which is the top floor.
14      There is a lower level.
15               Q.     Okay.    How tall is the building?
16               A.     Two stories.
17               Q.     So it had a basement, first floor, and
18      second floor; is that correct?
19               A.     Correct.
20               Q.     What was on the third floor?
21               A.     That's the roof.
22               Q.     Sorry.     I'm sorry.        Forgive me.    What was
23      on the first floor?
24               A.     The first floor, there are some developers
25      -- so there are work stations there.                It is a mix of

                                 Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 21 of 72 PageID# 2958



                                                                 Page 108

 1      developers and data governance.               We also have a kitchen
 2      on the first floor, conference room, and a little,
 3      like, not reception, but like some chairs when you --
 4      like a little lobby area.
 5              Q.      And what was in the basement?
 6              A.      More workstations, a ping-pong table,
 7      bathroom, and our servers.
 8              Q.      What time did you typically -- what time do
 9      you typically arrive at work?
10              A.      It's changed over time.            I used to get in
11      really early at 6:00 to 6:30.             Lately, I have been
12      getting in around 7:00.         Well, lately, I have been
13      working from home, but prior to that, 7:00.
14              Q.      Sure.   When did you change from getting in
15      between 6:00 and 6:30 to getting in around 7:00?
16              A.      It was the spring of 2018.            I was getting
17      in early because I did a yoga practice in the morning.
18      I had a knee injury that spring and stopped doing yoga.
19              Q.      Would you observe Mr. Lombardo arrive at
20      work?
21              A.      Not usually.      At that point, I was seated
22      at my desk, so I couldn't see, you know, when he would
23      come in.
24              Q.      Do you have any sense of when Mr. Lombardo
25      would begin his workday?

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 22 of 72 PageID# 2959



                                                               Page 109

 1               A.     I mean, my impression was he was there in
 2      the seven o'clock hour.         I didn't pay close enough
 3      attention to say specifically.
 4               Q.     And what leads you to that impression?
 5               A.     I would usually get up from my desk at some
 6      point in that seven o'clock hour and would see him
 7      there.
 8               Q.     And that was pretty regular that you would
 9      see him there in the seven o'clock hour?
10               A.     That's my impression.
11               Q.     What time did you regularly leave the
12      office?
13               A.     Between 5:00 and 5:30.
14                      MS. COOPER:     And I just want the record to
15      reflect that Mr. Lombardo was not here this morning,
16      but he is now joining us.           He is now present in the
17      room.
18               Q.     Would you see -- would you interact with
19      Mr. Lombardo before you left for the day?
20               A.     Yes, if he was there, I would usually wave
21      to everyone on my way out.
22               Q.     Was Mr. Lombardo regularly still there when
23      you would leave for the day?
24               A.     I can't remember specifically enough to say
25      regularly.      I mean, I definitely would see him at times

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 23 of 72 PageID# 2960



                                                               Page 110

 1      and wave.
 2              Q.      Do you know how many times?
 3              A.      I didn't keep track.
 4              Q.      Did you observe Mr. Lombardo's lunch
 5      habits?
 6              A.      No.
 7              Q.      You mentioned that there was a ping-pong
 8      table in the office.        Do people use it?
 9              A.      Yes.
10              Q.      When do people play ping-pong in the
11      office?
12              A.      Between 12:00 and 1:00 -- noon and
13      1:00 p.m.
14              Q.      Did Mr. Lombardo ever play ping-pong
15      between 12:00 and 1:00?
16              A.      Not regularly, but we did have some, like,
17      office-wide tournaments that he participated in.
18              Q.      How often would those tournaments occur?
19              A.      A few times a year.
20              Q.      The calculation that we -- the spreadsheet
21      that we went over last week, do you believe that
22      accurately reflects all of the hours Mr. Lombardo
23      worked?
24              A.      I believe it's an estimate based on data
25      that was available to me.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 24 of 72 PageID# 2961



                                                                   Page 111

 1              Q.      Do you believe that estimate is accurate?
 2              A.      Based on data, yes.
 3              Q.      How about based on your observation?
 4              A.      It's consistent with my observations.
 5              Q.      What are your daily job duties?              What makes
 6      your typical day?
 7              A.      Sure.   So, ultimately, it all centers
 8      around the software products.             So I -- at the beginning
 9      of the day, I would catch up on some emails, maybe
10      address any operational -- that is, software
11      operational issues.       I would have a daily stand-up
12      meeting at the 10o'clock hour with our development team
13      and with our data teams, and then the rest of the day
14      would be, you know, meeting with individual developers
15      and with product managers, working on some code,
16      perhaps doing deployments.
17              Q.      Tell me about your -- well, do you have a
18      name for your department?
19              A.      We refer to it as the I.T. Department.
20              Q.      Who makes up your I.T. Department and what
21      are their positions?
22              A.      You want a list of every name?
23              Q.      Names or, really, more job function.
24              A.      Job functions?       Sure.         So as it exists
25      today, I have the -- I have what I call the App, A-P-P,

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 25 of 72 PageID# 2962



                                                                    Page 112

 1      Development Team that is made up of various software
 2      developers.      So it could be anybody from a senior
 3      software developer to a front-end developer.
 4                      There is a Data Team.               That team is made up
 5      -- we -- the title we give them is data scientists,
 6      but, essentially, another type of developer.                   And then
 7      we have the product team, which is our product manager
 8      and product owner.
 9              Q.      What does the product manager do?
10              A.      So the product manager is now responsible
11      for organizing all those requests we talk about that go
12      into the road map, organizing all of those, specking
13      them out, facilitating the conversation between the
14      various stakeholders; so, leadership, sales, support,
15      marketing.
16                      Can we pause for one second?
17              Q.      Sure.
18                               -    -      -     -        -
19                              (Short recess taken).
20                               -    -      -     -        -
21      BY MS. COOPER:
22              Q.      And you said there was a product -- what
23      was the other title under that team, under the product
24      team?
25              A.      Product owner.

                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 26 of 72 PageID# 2963



                                                                  Page 113

 1              Q.      What do they do?
 2              A.      The product owner?            You can think of it as
 3      being below the product manager, but they -- they
 4      handle more of the actual -- like the actual
 5      implementation.       So that is taking the specifications
 6      and relaying those to the development team, or what I
 7      call the app team.
 8              Q.      Who handles the day-to-day, just general
 9      technology needs of the employees of the company?
10              A.      I handle that, somewhat.             I did have an --
11      I don't know what you would call it, like an I.T. guy.
12      We call it a deadlocks, but I did have someone for a
13      while that was helping with that.
14              Q.      Do you currently have anyone?
15              A.      No.
16              Q.      Do you work with any outside vendors?
17              A.      Yeah, I mean, we use cloud based services,
18      like our phone system.           We don't work that ourselves,
19      the service.
20              Q.      Do you work with any I.T. management
21      companies to assist?
22              A.      No, no.
23              Q.      Was Mr. Lombardo issued a laptop computer
24      by Chmura?
25              A.      Not specifically for him.             We had some

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 27 of 72 PageID# 2964



                                                                   Page 114

 1      laptops that were shared and that anyone could use.
 2              Q.      Was he allowed to take one of those out of
 3      the office?
 4              A.      Yes.
 5              Q.      What programs did Mr. Lombardo have access
 6      to on that laptop -- well, let me ask that again.
 7                      How many laptops, shared laptops are there?
 8              A.      It varied over time.           At one point, there
 9      was maybe three.
10              Q.      And was Mr. Lombardo granted access to all
11      three of them?
12              A.      He could have.       I think there was some that
13      were preferred by people, like certain people preferred
14      certain laptops.       One of them was kind of old, so
15      nobody liked that one.
16              Q.      Fair enough.      Turning your attention to
17      late summer or fall of 2019, Mr. Lombardo was working
18      with -- or had access to a particular laptop; is that
19      correct?
20              A.      Yes, I believe he was using one of our Dell
21      laptops.
22              Q.      And would he, in that period of time, use
23      the same laptop?
24              A.      I can't say for sure.              We don't have a log,
25      you know, like a sign in/out log.

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 28 of 72 PageID# 2965



                                                                 Page 115

 1              Q.      How would an employee get access, or -- how
 2      would an employee get access to a laptop?
 3              A.      They were in the -- we generally kept them
 4      in the conference room, so they could just take them
 5      from there.
 6              Q.      Did they have to ask anyone to take one?
 7              A.      No.     I mean within sales.         I don't know if
 8      they had a policy for that.              You know, from the I.T.
 9      standpoint, I didn't require any kind of sign out.
10              Q.      Are you aware that one particular laptop is
11      at issue in this case?
12              A.      Yes.
13              Q.      With respect to that laptop, did it have a
14      name or number assigned to it?
15              A.      I'm sure it had a name assigned to it.              I
16      don't recall what it was.
17              Q.      I am going to refer to it for purposes of
18      our next set of questions here, just as 'the laptop';
19      is that okay?
20              A.      Okay.     That's fine.
21              Q.      On the laptop, what programs did
22      Mr. Lombardo have access to?
23              A.      We set those up with Microsoft Windows,
24      beyond that, we generally gave the employees -- they
25      would have to request this, but I would generally set

                                  Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 29 of 72 PageID# 2966



                                                               Page 116

 1      them up with admin access to that specific device so
 2      that they can install anything they need.              Most people
 3      install Microsoft Office.           I don't recall if that
 4      laptop had it or not.
 5              Q.      Would Mr. Lombardo have done the
 6      installation of the apps that he needed on that laptop?
 7              A.      He could have.       I mean, to say that he had
 8      the access to do that, I don't recall if I helped him
 9      or my I.T. administrator helped him.
10              Q.      Do you know specifically what programs
11      Mr. Lombardo had access to on that laptop?
12              A.      No.
13              Q.      Would he have had, or did he have a profile
14      on that laptop?
15              A.      Yes.   When he would log in, I mean, Windows
16      would automatically create a profile, if that's what
17      you mean.
18              Q.      Was that laptop connected to the servers in
19      some way?
20              A.      Yeah, so, ultimately, the authentication,
21      the user name and password for that device was
22      controlled by our servers.
23              Q.      Was it possible for you, or someone on your
24      team, to change the password remotely to that computer?
25              A.      So we could change the password on the

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 30 of 72 PageID# 2967



                                                               Page 117

 1      server, but it wouldn't change on that specific
 2      computer.       I would have to research this further, but I
 3      don't think it would change on that computer until it
 4      was brought back to the office and reconnected to the
 5      network.
 6              Q.       Did that laptop have any software installed
 7      on it that would allow remote access?
 8              A.       Well, remote desktop is built into Windows,
 9      but we did not install any kind of remote, you know,
10      like, management software.
11              Q.       Do you have any personal knowledge of what
12      programs Mr. Lombardo accessed on that laptop?
13              A.       No.
14              Q.       Does Chmura utilize any type of office --
15      is Chmura a B.Y.O.D, or bring your own device, with
16      respect to cell phones?
17              A.       We don't have a policy one way or another.
18              Q.       Does Chmura use any type of mobile device
19      management?
20              A.       No.
21              Q.       For either cell phones or -- sorry, with
22      regard to mobile devices -- actually, let me take that
23      back.
24                       With respect to the laptops, was there any
25      kind of multi-factor authentication either used to

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 31 of 72 PageID# 2968



                                                                Page 118

 1      access -- well let me start with, was there any
 2      multi-factor authentication to log in to the computer?
 3              A.      Not to log in to the computer, no.
 4              Q.      How about to log in to any of the apps that
 5      could have been on the computer?
 6              A.      Yes.   I don't remember when we implemented
 7      that, but at a certain point, we started using
 8      multi-factor to access any of the Office 365 based
 9      services, so, primarily, email.
10              Q.      And what MFA was used?
11              A.      The user could pick between -- they could
12      get a text message, they could use an app, they could
13      have a voice call come through.               I think those were the
14      only three options.       Technically, there is a key fob
15      option, but we didn't have that set up.
16              Q.      Other than Office 365, did any of the other
17      apps require a multi-factor authentication?
18              A.      That's the only one that I managed that had
19      it turned on.
20              Q.      Was somebody else managing the other apps?
21              A.      Some of them.       So, specifically,
22      GoToMeeting and Salesforce, those were handled by
23      someone else.      I mean, you know, I could get in.            If
24      they would give me their password, I could get in to
25      help, but I didn't generally get into those.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 32 of 72 PageID# 2969



                                                               Page 119

 1              Q.      Who was managing GoToMeeting?
 2              A.      For a time it was Greg Chmura.
 3              Q.      What about Salesforce?
 4              A.      Same. I helped set that up originally but
 5      then handed it off to the various sales managers.                I
 6      don't spend a lot of time with Greg.
 7              Q.      When you would log in to Salesforce using
 8      somebody else's password to help them, do you recall
 9      being asked for some additional authentication method?
10              A.      Yeah, so Salesforce, I think, would send an
11      email with a code or something that you have to put in.
12              Q.      Now, Mr. Lombardo's employment was
13      terminated by Chmura, correct?
14              A.      Yes, that's my understanding.
15              Q.      At the time of his termination, did you
16      take any action with respect to the laptop issued by
17      Chmura?
18              A.      Not specifically the laptop.
19              Q.      Why don't you walk me through -- what
20      actions did you take when Mr.             Lombardo was terminated?
21              A.      So the kind of shut down checklist I follow
22      is we disable their network accounts.              So, again,
23      that's what's used to log in to the laptop.              And when
24      that laptop is synced with the server, at some point it
25      should turn off.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 33 of 72 PageID# 2970



                                                               Page 120

 1                      We lock down the Office 365 account as well
 2      and then turn off things like the other various apps,
 3      so GoToMeeting, JobsEQ.         Well, Greg would do
 4      GoToMeeting.      I would turn off JobsEQ.         Greg would do
 5      Salesforce.      I would disable the key fob to the
 6      building.
 7              Q.      And did you do all those things with
 8      respect to Mr. Lombardo?
 9              A.      I believe so.
10              Q.      Do you recall when you did that?
11              A.      Not specifically.
12              Q.      Once those steps were taken, what would
13      Mr.    Lombardo have had access to on the laptop?
14              A.      He would still be able to access any files
15      he had on that laptop.         The email, I'm not quite sure.
16      I'd have to research that.           My understanding is that
17      once we disabled his email account, that he wouldn't be
18      able to -- he wouldn't be able to run Outlook, but on
19      the same token, like, we didn't -- we didn't mandate
20      any encryption on those laptops, so the files would
21      still be there.
22              Q.      Why did Chmura not mandate encryption on
23      the laptop?
24              A.      We don't have an I.T. Department in the
25      traditional sense.      We are a software development

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 34 of 72 PageID# 2971



                                                               Page 121

 1      company, so, you know, we just operate pretty lean as
 2      far as I.T., you know, that kind of I.T. Department
 3      stuff is concerned.
 4              Q.      Were cell phones required to be encrypted?
 5              A.      No.
 6              Q.      I think you mentioned that Chmura has
 7      servers, on-site servers; is that correct?
 8              A.      Correct.
 9              Q.      What data is stored on those servers?
10              A.      There are some shared drives where various
11      members store files just related to, you know, our
12      work.     And then the on-site servers are all of our
13      development resources, so all the data we use to build
14      JobsEQ.
15              Q.      That's not stored in the cloud, the data
16      for JobsEQ?
17              A.      Some of it is.       The majority of it is
18      stored on-site.       And then one additional thing that's
19      stored on site is our key fob system.              You know, it is
20      specific to the building.           That's stored on-site as
21      well.
22              Q.      With respect to JobsEQ, when a customer
23      purchases JobsEQ, what are they actually purchasing?
24      What do they get and how do they access it?
25              A.      Generally, they are purchasing an annual

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 35 of 72 PageID# 2972



                                                               Page 122

 1      subscription.      The terms of that kind of vary, but --
 2      so they get a login, or they -- well, they get -- a
 3      license includes -- they get the standard four -- I
 4      don't know if they changed that -- four logins.               So
 5      they get a login and that let's them access that
 6      software until the subscription is canceled or ends, or
 7      whatever.
 8              Q.      How do they access the software?           Is it
 9      online, or is it -- are they given software?               How did
10      that work?
11              A.      It is web based, so online.
12              Q.      So if they didn't pay for their service,
13      Chmura could turn it off remotely, correct?
14              A.      Correct.
15              Q.      In JobsEQ, is it really a database, is that
16      what's behind the software?
17              A.      What's behind the software?         I -- yeah, the
18      database.
19              Q.      So is that the data that's stored on your
20      -- mostly on the servers?
21              A.      Oh, I see what -- well, are you speaking
22      about the on-site servers?
23              Q.      Yes, yes.
24              A.      Yes, but also all -- so we utilized a lot
25      of various input to build our data sets, raw data.                 So

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 36 of 72 PageID# 2973



                                                               Page 123

 1      all of those raw data, which the customers can't access
 2      directly, are on our servers.
 3              Q.      Were you involved in the production of the
 4      documents in this case?
 5              A.      Somewhat.    So since I manage Office 365, I
 6      did some exports from the email system, and then I also
 7      pulled some of the -- like the key fob logs.               You know,
 8      basically, the logs that I had access to.
 9              Q.      With respect to the Office 365 export, what
10      did you search specifically?
11              A.      So there was -- our attorneys requested
12      certain email accounts --
13                      MR. MICHALIK:       I am going to object.         I am
14      going to object to any inquiry into communications
15      between Mr. Chmura and counsel and instruct him not to
16      divulge any communication you had with outside counsel,
17      or with other people within Chmura who were reporting
18      the advice or requests of the outside counsel.               So
19      please do not divulge those communications.
20                      THE WITNESS:      Understood.
21              Q.      Let me ask a new question.         You said you
22      exported information out of the Office 365; is that
23      correct?
24              A.      Correct.
25              Q.      Did you look at certain custodians to

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 37 of 72 PageID# 2974



                                                               Page 124

 1      export that information?
 2              A.      I don't know what that means.
 3              Q.      Did you look at certain users to export
 4      that information?
 5              A.      Yes.
 6              Q.      Which users did you review?
 7              A.      So I exported Rick and Eli and their --
 8      like their entire mailbox.
 9              Q.      Anybody else?
10              A.      And then I exported -- I don't remember if
11      it was specific users, or if we did everyone based on
12      on key words.
13              Q.      Who provided those key words?
14                      MR. MICHALIK:       Again, I am going to object
15      to the extent it calls for any communications between
16      outside counsel and either yourself, Mr. Chmura, or as
17      that advice or communications were relayed to you by
18      other people within Chmura, the company, and instruct
19      you not to answer that.
20                      MS. COOPER:     I think as to who produced or
21      who requested it of him is not an attorney-client
22      confidence. I didn't ask what was requested or what the
23      conversation was.      I asked who.
24                      MR. MICHALIK:       I disagree.    I think that
25      that does get into attorney-client communications.                You

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 38 of 72 PageID# 2975



                                                               Page 125

 1      are more than entitled, and you have gotten into what
 2      he searched and what he provided to be produced, but
 3      the communications that led to that search or that
 4      production, particularly if it was with outside
 5      counsel, is absolutely privileged, and is black letter
 6      privileged.
 7                      MS. COOPER:     I disagree, but I will move
 8      on.
 9              Q.      Other than Office 365, did you review any
10      other -- or did you pull any other -- from any other
11      sources?
12              A.      Yes, the key fob logs, the phone system
13      logs and the ADT security notifications.
14              Q.      What is Onstage portal?
15              A.      It's a messaging platform.
16              Q.      And how does Chmura use that?
17              A.      Some of our documents are stored there; for
18      example, road map was stored there for a time.
19              Q.      Did you search Onstage portal in producing
20      documents?
21              A.      I did not.
22              Q.      Do you know if anyone did?
23              A.      I don't know that.
24              Q.      Who has access to Onstage portal?
25              A.      All Chmura employees have access.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 39 of 72 PageID# 2976



                                                               Page 126

 1              Q.      Do you know what type of information is
 2      stored on it?
 3              A.      There is a large amount of information.
 4              Q.      Is Onstage portal a cloud-based service?
 5              A.      No.
 6              Q.      Is Onstage portal system -- the information
 7      within there, is that stored on the on-site servers?
 8              A.      No, it is not stored on on-site servers.
 9              Q.      Where is it stored?
10              A.      It is stored in our production servers.
11              Q.      And where are the production servers?
12              A.      They are located in a data center offsite.
13              Q.      Is there anything else located in that data
14      center?
15              A.      Yeah, it's a co-location space, so it's --
16              Q.      Anything else from Chmura located on that
17      offsite data server?
18              A.      Yes, so all of our -- anything we consider
19      production is -- I take that back because some of is
20      cloud based.      JobsEQ.    The primary JobsEQ application
21      and database is stored there.
22              Q.      Once you had collected the information from
23      Office 365, what did you do with it?
24              A.      I am not sure I can answer that.           It
25      involves communication with my attorney.

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 40 of 72 PageID# 2977



                                                                  Page 127

 1              Q.      Okay.     Did you review those documents?
 2              A.      I did not.
 3              Q.      Did you just do the document pull?
 4              A.      Correct.
 5              Q.      Did you work, generally, with the account
 6      managers?
 7              A.      No.     What does "generally" mean?
 8              Q.      Did you have any interaction with the
 9      account managers?
10              A.      Yeah, insofar as we are in the same
11      building.
12              Q.      Do you -- are you aware of what the job
13      duties of an account manager are?
14              A.      In a general sense.             I wasn't involved with
15      the specifics of it.
16              Q.      What was your general sense?
17              A.      Ultimately, their job was to sell JobsEQ,
18      but that involved prospecting, you know, and various
19      forms of prospecting and renewals, because it is a
20      subscription platform.
21              Q.      And the account managers, where did they,
22      or -- where were they doing most of their selling from?
23              A.      I mean, a lot of it was done over -- you
24      know, like the demos are done over GoToMeeting, so they
25      would do a lot of it from their desk.                 Various account

                                  Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 41 of 72 PageID# 2978



                                                                   Page 128

 1      managers would go to conferences as well.
 2              Q.      And they were making phone calls from their
 3      desks, too, correct?
 4              A.      Yes.
 5              Q.      And Mr. Lombardo was an account manager; is
 6      that correct?
 7              A.      Yes.
 8              Q.      Do you know the distinction between an
 9      account manager and a senior account manager?
10              A.      No.
11              Q.      How often would you interact with the
12      account managers?
13              A.      Depends on the day and if anything was
14      broken.
15              Q.      Fair enough.
16              A.      Or if the phones went out.
17              Q.      I think I can relate.              How often would
18      Mr. Lombardo interact with you in a business sense?
19              A.      Sure.   I didn't keep track specifically.               I
20      mean, he always had feedback, you know, like I
21      mentioned.      I didn't -- for a long time, I didn't have
22      a product management team, so I depended on those
23      account managers to hear what the customers were
24      saying.
25              Q.      And then did you also help him with his

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 42 of 72 PageID# 2979



                                                                   Page 129

 1      I.T. issues?
 2              A.      Yeah.     As I mentioned, we are pretty lean
 3      on I.T., traditional I.T., so if there was issues, I
 4      would help, you know.          Like, we also always -- for
 5      whatever reasons, we always had printer problems, so,
 6      that kind of stuff.
 7              Q.      Did you interact with Mr. Lombardo outside
 8      of the office?
 9              A.      Not on a regular basis.              You know, we had
10      like a couple company parties, Christmas things.                  He
11      came to a fund raiser that I was having for my son
12      once.
13              Q.      Were you involved in the decision to
14      terminate Mr. Lombardo?
15              A.      No.     I mean, leadership, you know, met on
16      it, but, ultimately, that is not part of my
17      responsibility in I.T.
18              Q.      And tell me, you may have already told me
19      this last week, but can you tell me who constitutes
20      leadership?
21              A.      Yeah.     The leadership team is Chris Chmura,
22      Leslie Peterson, myself, Greg Chmura, Sharon Simmons
23      and Xiaobing Shuai.
24              Q.      Who made the ultimate decision to terminate
25      Mr. Lombardo?

                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 43 of 72 PageID# 2980



                                                               Page 130

 1              A.      I don't know if it was Chris or Leslie.
 2              Q.      What was your understanding of the reason
 3      why Mr. Lombardo was terminated?
 4              A.      My understanding is he was threatening to
 5      -- threatening something, to give away information, or
 6      work with our competitors.
 7              Q.      Do you know when he was terminated?
 8              A.      End of October 2019.
 9              Q.      And what, if any, involvement did you have
10      with that decision?
11              A.      My involvement was through the leadership
12      team.
13              Q.      Did you have any communications with the
14      leadership team regarding his termination?
15              A.      Yeah, I mean, we -- we -- I am sure we met
16      via phone.      I don't know off the top of my head, but
17      I'm certain there were communications there.
18              Q.      Do you recall any specific discussions?
19              A.      No.    I mean, there were phone calls, but
20      I'd have to -- not off the top of my head.
21              Q.      Did you agree with the decision to
22      terminate Mr. Lombardo?
23              A.      Yes.
24              Q.      And why?
25              A.      I mean, at that point, that put at risk

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 44 of 72 PageID# 2981



                                                               Page 131

 1      everything we have built, so I don't see how -- even
 2      though Rick was one of the top performers, we had to
 3      look past that and do what was right for the company.
 4              Q.      Do you have a sense for the performance of
 5      the sales team now that Mr. Lombardo is not employed at
 6      Chmura?
 7              A.      Only in the sense that I get a weekly email
 8      report with new business -- or like, deals closed.                It
 9      is hard to compare because of Covid.
10              Q.      Is Covid affecting Chmura's JobsEQ side of
11      the business?
12              A.      I don't know, and I haven't gotten into the
13      weeds enough to know if it is Covid or the sales team
14      or what.
15              Q.      Is performance down since Mr. Lombardo's
16      departure?
17              A.      My sense is, yes, but I don't -- I honestly
18      don't look at the numbers close enough to say, you
19      know, for sure.
20                      MS. COOPER:       I am going to excuse
21      Mr. Lombardo from the room because I am going to show
22      what's been marked as a highly confidential document.
23                             -      -     -     -        -
24                            (Short recess taken).
25                      (Mr. Lombardo exited the room).

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 45 of 72 PageID# 2982



                                                                                           Page 132

 1                             -         -            -           -           -
 2      BY MS. COOPER:
 3               Q.     I am going to show you what's been marked
 4      as Defendant's Exhibit X.                     If you could, just take a
 5      look at this document.
 6                                   -            -           -           -       -
 7                      (Thereupon, Previously Marked Exhibit
 8                      X, Copy Highly Confidential Copy of
 9                      Email Dated 10/2/2019 Bates
10                      CHMURA0201264-269, was shown for
11                      purposes of identification.)
12                                           -            -           -       -       -
13                      MR. MICHALIK:                 Christine, can you email
14      that to me also so I can have it?
15                      MS. COOPER:              I will.                  Give me one moment so
16      I can have control of the screen.
17               Q.     Do you recall seeing this document?
18               A.     The email?
19               Q.     Keep going.              Keep going, I'm sorry.                          Page
20      through and after you've had a chance to look at it, I
21      will ask you my questions.
22               A.     (Reviewing.)
23                      Up to this point, (indicating), yes, this
24      looks like Salesforce data, some things.                                          Should I keep
25      going?

                                Veritext Legal Solutions
     www.veritext.com                                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 46 of 72 PageID# 2983



                                                               Page 133

 1              Q.      Yeah, go ahead and page through it.           Just
 2      tell me when you are ready and I will ask you some
 3      questions on it.      Of course, it's upside down, as well
 4      (indicating).
 5                      Have you seen this before?
 6              A.      So this all looks familiar up to Page 9.
 7      It is possible I saw that stuff after Page 9.
 8              Q.      I am going to steal control for a second
 9      here.
10                      This is an email sent from Greg Chmura to,
11      it looks like, Chris Chmura, Leslie Peterson, you,
12      Sharon Simmons and Eli Auerbach; is that correct?
13              A.      Yes, that's what it looks like.
14              Q.      And it is regarding a proposed
15      reorganization structure, correct?
16              A.      That's my understanding.
17              Q.      Were you involved in the discussions
18      regarding a reorganization of the sales team?
19              A.      I don't recall.        There was a presentation
20      that that is referencing, and I don't remember if I was
21      in that presentation, or if I saw that content when it
22      was emailed out here.
23              Q.      Do you have any involvement with the
24      decision making of the reorganizations of the sales
25      team?

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 47 of 72 PageID# 2984



                                                               Page 134

 1              A.      Not directly.       Leadership -- the leadership
 2      team discussed it, then I likely was involved in that.
 3      I don't remember.
 4              Q.      Do you have any specific recollection of
 5      any conversations about it?
 6              A.      No.
 7              Q.      Do you remember any discussions around this
 8      time regarding the termination of Mr. Lombardo?
 9              A.      Not specifically.         I vaguely recall there
10      was a concern that, you know, not all of the account
11      managers would be happy about this change.              I am sure
12      we were thinking of Rick being one of the top
13      performers.
14              Q.      Do you recall why they wouldn't -- why did
15      account managers, or potential -- do you remember why
16      some of the account managers may not have been happy
17      about this change?
18              A.      Yeah, I -- again, I'm not in the day-to-day
19      sales, so this is kind of my general sense of it, but
20      any time you are messing with the territories or the
21      structure of the sales department, people get upset.
22              Q.      Did Mr. Lombardo ever speak to you about
23      the restructure?
24              A.      I don't recall.
25              Q.      Was the sales team, to your knowledge,

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 48 of 72 PageID# 2985



                                                               Page 135

 1      ultimately restructured?
 2              A.      I don't think it was.
 3              Q.      Do you recall anything else about the sales
 4      team restructuring?
 5                      MR. MICHALIK:       Object to the form of the
 6      question.
 7              A.      No, not specifically.
 8              Q.      Was Chmura concerned -- Chmura, the
 9      business, or anyone at it, concerned about the costs of
10      the sales team, the compensation costs of the sales
11      team?
12              A.      If that came up in leadership, I don't
13      recall the specifics.        So I can answer for myself, no,
14      they -- you know, if they are selling, then they are
15      commission based, that means they are closing deals and
16      bringing in revenue.
17              Q.      And to your knowledge, was Mr. Lombardo one
18      of the top performing sales reps?
19              A.      Yes.
20              Q.      Sorry, let me use the right term, and I
21      talked over you.
22                      Was Mr. Lombardo one of the top performing
23      account managers?
24              A.      I believe he was, yeah.
25              Q.      Was there a vote amongst leadership to

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 49 of 72 PageID# 2986



                                                                     Page 136

 1      terminate Mr. Lombardo?
 2              A.      Hmm, I don't remember one way or another.
 3              Q.      Do you recall any discussion about getting
 4      Mr. Lombardo to resign?
 5              A.      No.   I think Eli maybe was proposing
 6      something.      And, again, I don't remember if it was
 7      during this meeting or something that came to
 8      leadership, but I don't recall any specifics.
 9                      MS. COOPER:       All right.           I am going to put
10      this back and go off the record.
11                              -     -     -     -        -
12                                  (Short recess taken.
13                      Mr. Lombardo rejoined the deposition.)
14                              -     -     -     -        -
15                      MS. COOPER:       Okay.       I am just going to go
16      through my outline quickly, but I think I am about done
17      here.
18                      MR. MICHALIK:       Christine, do you want five
19      minutes to do that, so I can step away for a second?
20                      MS. COOPER:       Yeah, that would be great.
21      That would be fine.
22                              -     -     -     -        -
23                      (Short recess off the record.)
24                              -     -     -     -        -
25                      MS. COOPER:       Mr. Chmura, I want to thank

                                Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 50 of 72 PageID# 2987



                                                               Page 137

 1      you for your time.      I don't have any further questions
 2      for you.
 3                      THE WITNESS:      Okay.
 4                      MR. MICHALIK:       I have no questions for
 5      Mr. Chmura.      We would like to read and sign, and, also,
 6      as with the other depositions, a rough.
 7
 8           (Whereupon, deposition was concluded at 10:37 a.m.)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 51 of 72 PageID# 2988



                                                               Page 138

 1       Whereupon, Counsel was requested to give instruction
 2      regarding the witness's review of the transcript
 3      pursuant to the Civil Rules.
 4
 5                                  SIGNATURE:
 6
 7       Transcript review was requested pursuant to the
 8      applicable Rules of Civil Procedure.
 9
10                            TRANSCRIPT DELIVERY:
11      Counsel was requested to give instruction regarding
12      delivery date of transcript.
13                       Mr. Michalik, Rough and Original
14      transcript, yes.
15                      Attorney Cooper deferred at the time of the
16      deposition.
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 52 of 72 PageID# 2989



                                                               Page 139

 1                                REPORTER'S CERTIFICATE
 2
 3      The State of Ohio,         )
 4                                                SS:
 5      County of Cuyahoga.        )
 6
 7                      I, KELLIANN D. LINBERG, RPR, a Notary Public
 8      within and for the State of Ohio, duly commissioned and
 9      qualified, do hereby certify that the within named
10      witness, JOHN L. CHMURA, was by me first duly sworn to
11      testify the truth, the whole truth and nothing but the
12      truth in the cause aforesaid; that the testimony then
13      given by the above-referenced witness was by me reduced
14      to stenotypy in the presence of said witness;
15      afterwards transcribed, and that the foregoing is a
16      true and correct transcription of the testimony so
17      given by the above-referenced witness.
18                      I do further certify that this deposition was
19      taken at the time and place in the foregoing caption
20      specified and was completed without adjournment.
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                               888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 53 of 72 PageID# 2990
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 54 of 72 PageID# 2991


                                                                                Page 141

 1                                    Veritext Legal Solutions
                                         1100 Superior Ave
 2                                           Suite 1820
                                       Cleveland, Ohio 44114
 3                                      Phone: 216-523-1313
 4
        May 14, 2020
 5
        To: Christopher M. Michalik, Esq.
 6
        Case Name: Chmura Economics & Analytics, LLC v. Lombardo, Richard
 7
        Veritext Reference Number: 4103611
 8
        Witness:     John L. Chmura            Deposition Date:      5/5/2020
 9
10      Dear Sir/Madam:
11
        Enclosed please find a deposition transcript.             Please have the witness
12
        review the transcript and note any changes or corrections on the
13
        included errata sheet, indicating the page, line number, change, and
14
        the reason for the change.        Have the witness’ signature notarized and
15
        forward the completed page(s) back to us at the Production address
16      shown
17      above, or email to production-midwest@veritext.com.
18
        If the errata is not returned within thirty days of your receipt of
19
        this letter, the reading and signing will be deemed waived.
20
21      Sincerely,
22      Production Department
23
24
25      NO NOTARY REQUIRED IN CA

                                       Veritext Legal Solutions
     www.veritext.com                                                             888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 55 of 72 PageID# 2992


                                                                   Page 142

 1                           DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
 2
                  ASSIGNMENT REFERENCE NO: 4103611
 3                CASE NAME: Chmura Economics & Analytics, LLC v. Lombardo,
        Richard
                  DATE OF DEPOSITION: 5/5/2020
 4                WITNESS' NAME: John L. Chmura
 5                In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
 6         my testimony or it has been read to me.
 7                I have made no changes to the testimony
           as transcribed by the court reporter.
 8
           _______________           ________________________
 9         Date                      John L. Chmura
10                Sworn to and subscribed before me, a
           Notary Public in and for the State and County,
11         the referenced witness did personally appear
           and acknowledge that:
12
                  They have read the transcript;
13                They signed the foregoing Sworn
                        Statement; and
14                Their execution of this Statement is of
                        their free act and deed.
15
                  I have affixed my name and official seal
16
           this ______ day of_____________________, 20____.
17
                        ___________________________________
18                      Notary Public
19                      ___________________________________
                        Commission Expiration Date
20
21
22
23
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 56 of 72 PageID# 2993


                                                                   Page 143

 1                           DEPOSITION REVIEW
                        CERTIFICATION OF WITNESS
 2
                  ASSIGNMENT REFERENCE NO: 4103611
 3                CASE NAME: Chmura Economics & Analytics, LLC v. Lombardo,
        Richard
                  DATE OF DEPOSITION: 5/5/2020
 4                WITNESS' NAME: John L. Chmura
 5                In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
 6         my testimony or it has been read to me.
 7                I have listed my changes on the attached
           Errata Sheet, listing page and line numbers as
 8         well as the reason(s) for the change(s).
 9                I request that these changes be entered
           as part of the record of my testimony.
10
                  I have executed the Errata Sheet, as well
11         as this Certificate, and request and authorize
           that both be appended to the transcript of my
12         testimony and be incorporated therein.
13         _______________           ________________________
           Date                      John L. Chmura
14
                  Sworn to and subscribed before me, a
15         Notary Public in and for the State and County,
           the referenced witness did personally appear
16         and acknowledge that:
17                They have read the transcript;
                  They have listed all of their corrections
18                      in the appended Errata Sheet;
                  They signed the foregoing Sworn
19                      Statement; and
                  Their execution of this Statement is of
20                      their free act and deed.
21                I have affixed my name and official seal
22         this ______ day of_____________________, 20____.
23                      ___________________________________
                        Notary Public
24
                        ___________________________________
25                      Commission Expiration Date

                                    Veritext Legal Solutions
     www.veritext.com                                                 888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 57 of 72 PageID# 2994



                                                               Page 144

 1                               ERRATA SHEET
                        VERITEXT LEGAL SOLUTIONS MIDWEST
 2                          ASSIGNMENT NO: 4103611
 3       PAGE/LINE(S) /               CHANGE               /REASON
 4       ___________________________________________________
 5       ___________________________________________________
 6       ___________________________________________________
 7       ___________________________________________________
 8       ___________________________________________________
 9       ___________________________________________________
10       ___________________________________________________
11       ___________________________________________________
12       ___________________________________________________
13       ___________________________________________________
14       ___________________________________________________
15       ___________________________________________________
16       ___________________________________________________
17       ___________________________________________________
18       ___________________________________________________
19
         _______________                ________________________
20       Date                           John L. Chmura
21       SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22       DAY OF ________________________, 20______ .
23                         ___________________________________
                           Notary Public
24
                           ___________________________________
25                         Commission Expiration Date

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 58 of 72 PageID# 2995


  [& - asking]                                                                    Page 1

            &              126:23                 121:24 122:5,8      advocated 98:9
   & 88:5 92:25          3681 88:20               123:1,8 125:24,25   advocating 104:23
     141:6 142:3 143:3   3:19 88:6              accessed 117:12       affect 94:11
                                  4             account 100:17        affixed 140:6
            0
                                                  102:8 104:10          142:15 143:21
   00813 88:6            4103611 141:7
                                                  120:1,17 127:5,9    aforesaid 139:12
                           142:2 143:2 144:2
            1                                     127:13,21,25        agree 130:21
                         44114 89:5 141:2
   10/2/2019 91:6                                 128:5,9,9,12,23     agreed 92:2
                                  5               134:10,15,16        ahead 133:1
     132:9
   10:37 137:8           5 88:16                  135:23              allow 100:1 117:7
   10o'clock 111:12      5/5/2020 141:8         accounts 119:22       allowed 114:2
   1100 141:1              142:3 143:3            123:12              amount 126:3
   1111 89:4             5:00 109:13            accurate 111:1        analytics 88:5
   12:00 110:12,15       5:30 109:13            accurately 110:22       92:25 141:6 142:3
   132 91:5                       6             acknowledge             143:3
   139 90:11             6 93:11                  142:11 143:16       annual 121:25
   14 141:4              6:00 108:11,15         act 142:14 143:20     answer 93:25
   14th 140:7            6:30 108:11,15         action 119:16           94:20,22 99:17
   1820 141:2                                     140:3                 100:19 101:4
                                  7
   1:00 110:12,13,15                            actions 119:20          124:19 126:24
                         7:00 108:12,13,15      actual 113:4,4          135:13
            2
                                  8             add 104:16            anybody 112:2
   2 92:6                                       added 107:3             124:9
                         800 89:10
   20 142:16 143:22                             adding 104:18,19      app 111:25 113:7
                         804-775-1000
     144:22                                     additional 102:6        118:12
                           89:12
   2018 108:16                                    105:7,10 119:9      appear 142:11
                         89 90:3
   2019 114:17 130:8                              121:18                143:15
   2020 88:16 140:7               9
                                                address 111:10        appearances 89:1
     141:4               9 133:6,7                141:15                90:3
   2024 140:17           91 90:4                adjournment           appended 143:11
   216-523-1313          92 90:8                  139:20                143:18
     141:3               9:00 88:16             admin 116:1           applicable 138:8
   216-539-9370 89:6              a             administrator         application 126:20
   2225 140:12           a.m. 88:16 137:8         116:9               apps 116:6 118:4
   23219-3916 89:11      able 97:19 120:14      adt 125:13              118:17,20 120:2
   25 140:17               120:18,18            advice 123:18         area 108:4
   2500 89:4             absolutely 125:5         124:17              arrive 108:9,19
            3            access 114:5,10,18     advocate 97:3,6,10    asked 102:12
   30 93:11                115:1,2,22 116:1,8     97:14 98:1 103:23     119:9 124:23
   365 118:8,16 120:1      116:11 117:7           104:7               asking 92:13
     123:5,9,22 125:9      118:1,8 120:13,14                            93:15 101:19

                                   Veritext Legal Solutions
   www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 59 of 72 PageID# 2996


  [assigned - christine]                                                            Page 2

   assigned 115:14           135:15                        c           chairs 108:3
     115:15                basement 107:17       ca 141:25             chance 132:20
   assignment 142:2          108:5               calculation 110:20    change 108:14
     143:2 144:2           basically 123:8       call 100:17 101:14      116:24,25 117:1,3
   assist 113:21           basis 129:9             104:12 105:11         134:11,17 141:13
   attached 143:7          bates 91:6 132:9        111:25 113:7,11       141:14 143:8
   attention 100:4         bathroom 108:7          113:12 118:13         144:3
     101:13 109:3          beginning 111:8       called 95:10 97:6,7   changed 108:10
     114:16                behalf 89:2,8           101:15,23             122:4
   attorney 124:21           104:23              calls 124:15 128:2    changes 95:15
     124:25 126:25         believe 93:2 98:17      130:19                96:20 141:12
     138:15 140:2            110:21,24 111:1     canal 89:10             142:7 143:7,9
   attorneys 123:11          114:20 120:9        canceled 122:6        channels 95:20
   auerbach 133:12           135:24              caption 139:19        chart 93:14,16
   authentication          better 92:21,22       capture 99:5,7        chat 100:16
     116:20 117:25         beyond 104:7            102:10              checklist 119:21
     118:2,17 119:9          115:24              career 97:4,9,21      chmura 88:5,13
   authority 103:15        bit 92:18 96:12         98:1 101:11           88:20 90:7 92:1,6
   authorize 143:11          100:12                103:23,24             92:8,24,24 93:17
   automatically           black 125:5           case 88:6 99:18         93:21 94:17,25
     116:16                board 100:1             115:11 123:4          95:9 99:7 106:17
   availability 103:2      braemar 88:20           141:6 142:3 143:3     107:5 113:24
   available 98:16         bring 96:24,24        cases 100:19 102:7      117:14,15,18
     110:25                  99:2,3 100:6        catch 111:9             119:2,13,17
   ave 141:1                 105:2 117:15        cause 139:12            120:22 121:6
   avenue 89:4             bringing 135:16       ccooper 89:5            122:13 123:15,17
   aware 115:10            broader 94:11         cell 117:16,21          124:16,18 125:16
     127:12                broadview 88:21         121:4                 125:25 126:16
             b             broken 128:14         center 126:12,14        129:21,22 131:6
                           brought 100:3         centers 111:7           133:10,11 135:8,8
   b 93:11
                             101:12,13 117:4     ceo 93:17               136:25 137:5
   b.y.o.d 117:15
                           build 97:12 121:13    certain 114:13,14       139:10 141:6,8
   back 96:11 98:16
                             122:25                118:7 123:12,25       142:3,4,9 143:3,4
     98:24 106:6,25
                           building 106:6,25       124:3 130:17          143:13 144:20
     117:4,23 126:19
                             107:6,15 120:6      certainly 99:9        chmura's 131:10
     136:10 141:15
                             121:20 127:11       certificate 90:11     chmura0201264...
   background 92:14
                           built 117:8 131:1       139:1 143:11          91:7 132:10
   based 96:9 100:1
                           business 128:18       certification 142:1   chris 93:17 129:21
     105:16,19 110:24
                             131:8,11 135:9        143:1                 130:1 133:11
     111:2,3 113:17
                           buy 98:19             certify 139:9,18      christine 89:3
     118:8 122:11
                                                   140:1                 92:16 93:10
     124:11 126:4,20
                                    Veritext Legal Solutions
   www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 60 of 72 PageID# 2997


  [christine - database]                                                            Page 3

     132:13 136:18         communications        constitutes 129:19      140:2
   christmas 129:10          123:14,19 124:15    contacts 102:13       county 139:5
   christopher 89:9          124:17,25 125:3     content 133:21          142:10 143:15
     141:5                   130:13,17           control 93:4          couple 129:10
   civil 138:3,8 142:5     companies 113:21        132:16 133:8        course 133:3
     143:5                 company 93:4,22       controlled 116:22     court 88:1 90:14
   clear 93:9                94:12 113:9 121:1   conversation            142:7
   clearly 92:17             124:18 129:10         102:9 112:13        covered 92:15
   cleveland 89:5            131:3                 124:23              covid 131:9,10,13
     105:16,20 107:6       compare 131:9         conversations         create 100:1
     140:6 141:2           compensation            134:5                 116:16
   client 99:15              135:10              cooper 89:3 90:8      created 97:5
     124:21,25             competitor 100:7        92:7,20 93:12       critical 103:10
   clients 99:15 105:1       101:16                109:14 112:21       currently 99:25
   clippy 97:7 99:22       competitors             124:20 125:7          113:14
     99:23,24 101:12         104:15 130:6          131:20 132:2,15     custodians 123:25
   close 98:22 103:10      completed 92:11         136:9,15,20,25      custody 90:14
     109:2 131:18            139:20 141:15         138:15              customer 100:1
   closed 131:8            compute 98:13         copy 91:6 132:8,8       121:22
   closer 92:21            computer 113:23       corporate 92:11       customers 99:12
   closing 135:15            116:24 117:2,3        94:5,5,7              102:8,9 104:12,14
   cloud 113:17              118:2,3,5           correct 92:25 93:1      123:1 128:23
     121:15 126:4,20       conceptual 99:25        93:12 95:11,12      cuyahoga 139:5
   cmichalik 89:11         concern 134:10          97:15,16 98:10,11   cv 88:6
   code 111:15             concerned 121:3         99:18 100:10,11              d
     119:11                  135:8,9               100:24,25 102:22
                                                                       d 88:24 139:7
   collected 126:22        concluded 137:8         102:23 103:12
                                                                         140:13
   come 95:19,20,21        concourse 97:4,9        104:18,24 105:3
                                                                       daily 111:5,11
     95:22 96:12             97:21 98:2 101:11     105:17,18,21
                                                                       data 97:5 98:13,19
     101:18 108:23           103:23,24             107:18,19 114:19
                                                                         100:2,14,18
     118:13                conference 108:2        119:13 121:7,8
                                                                         104:11 108:1
   coming 98:21              115:4                 122:13,14 123:23
                                                                         110:24 111:2,13
   commission              conferences 128:1       123:24 127:4
                                                                         112:4,5 121:9,13
     135:15 140:17         confidence 124:22       128:3,6 133:12,15
                                                                         121:15 122:19,25
     142:19 143:25         confidential 91:6       139:16
                                                                         122:25 123:1
     144:25                  131:22 132:8        corrections 141:12
                                                                         126:12,13,17
   commissioned            connect 102:8           143:17
                                                                         132:24
     139:8                 connected 116:18      costs 135:9,10
                                                                       database 101:15
   communication           consider 126:18       counsel 123:15,16
                                                                         101:24 102:2,11
     123:16 126:25         consistent 111:4        123:18 124:16
                                                                         122:15,18 126:21
                                                   125:5 138:1,11

                                    Veritext Legal Solutions
   www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 61 of 72 PageID# 2998


  [date - entitled]                                                             Page 4

   date 138:12 141:8       120:24 121:2       directly 95:24       echo 93:5
     142:3,9,19 143:3      134:21 141:22        101:8 105:13       economics 88:5
     143:13,25 144:20    departure 131:16       123:2 134:1          92:25 141:6 142:3
     144:25              depended 128:22      disable 119:22         143:3
   dated 91:6 132:9      depends 128:13         120:5              education 97:20
   day 94:21,21          deployments          disabled 120:17      effort 96:8 102:22
     97:17,17 106:10       111:16             disagree 124:24      either 94:13,17
     109:19,23 111:6,9   deposition 88:12       125:7                96:24 117:21,25
     111:13 113:8,8        92:3,10 136:13     discussed 102:18       124:16 140:2
     128:13 134:18,18      137:8 138:16         134:2              eli 124:7 133:12
     140:7 142:16          139:18 141:8,11    discussing 98:17       136:5
     143:22 144:22         142:1,3 143:1,3    discussion 99:10     else's 119:8
   days 141:18           depositions 137:6      136:3              email 91:6 100:17
   deadlocks 113:12      describe 94:7        discussions 130:18     118:9 119:11
   deal 103:10             105:25 106:24        133:17 134:7         120:15,17 123:6
   deals 131:8 135:15    description 91:3     distancing 92:5        123:12 131:7
   dear 141:10           designee 93:11       distinction 128:8      132:9,13,18
   decide 94:4,5         desk 106:14,16       district 88:1,2        133:10 141:17
     104:4                 108:22 109:5       division 88:3        emailed 133:22
   decision 93:22          127:25             divulge 123:16,19    emails 111:9
     94:8 103:4,14       desks 128:3          document 127:3       employed 131:5
     104:13,13 129:13    desktop 117:8          131:22 132:5,17    employee 95:21
     129:24 130:10,21    determine 103:15     documents 123:4        115:1,2
     133:24              develop 97:21          125:17,20 127:1    employees 96:18
   decisions 94:2,6        99:20              doing 108:18           96:18 113:9
     94:11,14,18,24      developer 112:3,3      111:16 127:22        115:24 125:25
     95:2,6                112:6              domestic 98:14       employer 101:14
   deed 142:14           developers 107:24    door 107:2             101:22,22,24
     143:20                108:1 111:14       dr 93:21 94:17,25      102:2,11
   deemed 141:19           112:2              drive 88:20          employment
   defendant's 91:5      developing 101:22    drives 121:10          119:12
     132:4                 102:2              duly 139:8,10        enclosed 141:11
   defendants 88:8       development          duties 111:5         encrypted 121:4
     89:8                  97:24 111:12         127:13             encryption 120:20
   deferred 138:15         112:1 113:6                  e            120:22
   definitely 109:25       120:25 121:13                           ends 122:6
                                              e 89:4
   delivery 138:10,12    device 116:1,21                           entered 143:9
                                              earlier 93:2
   dell 114:20             117:15,18                               entire 124:8 142:5
                                              early 108:11,17
   demos 127:24          devices 117:22                              143:5
                                              east 89:10
   department 93:19      directed 105:14                           entitled 125:1
                                              eastern 88:2
     111:18,19,20

                                 Veritext Legal Solutions
   www.veritext.com                                                       888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 62 of 72 PageID# 2999


  [errata - handed]                                                              Page 5

   errata 141:13,18      factor 117:25         foregoing 139:15      given 103:1 106:9
     143:7,10,18 144:1      118:2,8,17           139:19 142:13         122:9 139:13,17
   especially 103:8      factored 103:11         143:18              glass 106:11 107:1
   esq 89:3,9 141:5      factors 102:23,24     forgive 98:6            107:1
   essentially 112:6     fair 99:1 102:14        107:22              go 99:11 112:11
   estimate 110:24          102:15 114:16      form 93:24 94:19        128:1 133:1
     111:1                  128:15               99:16 101:3 102:3     136:10,15
   event 140:3           fall 114:17             103:7 135:5         going 92:13
   everybody 92:17       familiar 133:6        forms 127:19            105:12 115:17
   examination 90:7      far 95:7 104:22       forward 103:20          123:13,14 124:14
     92:6                   121:2                141:15                131:20,21 132:3
   example 100:14        feature 95:14 97:7    four 107:2 122:3,4      132:19,19,25
     125:18                 99:24 101:17,18    free 142:14 143:20      133:8 136:9,15
   excuse 131:20         features 96:21        frequently 94:16      good 92:8,9
   executed 143:10          102:5                106:8                 104:14
   execution 142:14      feedback 102:14       front 106:6 112:3     gotomeeting
     143:19                 128:20             function 111:23         118:22 119:1
   exhibit 90:14 91:5    files 120:14,20       functions 111:24        120:3,4 127:24
     132:4,7                121:11             fund 129:11           gotten 125:1
   exhibits 90:4 91:1    filtered 101:1,2      further 100:12          131:12
   existing 97:11        financial 94:9          117:2 137:1         governance 108:1
   exists 111:24         find 100:14 141:11      139:18 140:1        government’s
   exited 131:25         fine 115:20 136:21             g              92:4
   expiration 142:19     firing 94:10 95:6,7                         granted 114:10
                                               gateway 89:10
     143:25 144:25       firm 101:15,22                              great 136:20
                                               gather 104:11
   expires 140:17        first 107:12,17,23                          greg 93:19 99:6
                                               gathering 105:1
   explain 95:13            107:24 108:2                               101:7 119:2,6
                                               gdp 97:6 98:7,8,10
     96:14 99:22            139:10                                     120:3,4 129:22
                                                 98:12,13,14,21,25
     100:12              fitzgerald 89:3                               133:10
                                                 99:13,20 100:18
   export 123:9          five 136:18                                 gross 98:14
                                                 101:11 103:22
     124:1,3             floor 107:1,9,12                            ground 92:14
                                               general 99:5 113:8
   exported 123:22          107:12,12,13,13                          group 94:22,23
                                                 127:14,16 134:19
     124:7,10               107:17,18,20,23                          guess 104:20
                                               generally 115:3,24
   exports 123:6            107:24 108:2                             guy 113:11
                                                 115:25 118:25
   extent 124:15         floors 107:5,7,11                                    h
                                                 121:25 127:5,7
              f          fob 118:14 120:5
                                               getting 93:5          habits 106:1 110:5
                            121:19 123:7
   facilitate 102:9                              105:12 108:12,14    hall 99:6
                            125:12
   facilitating 105:11                           108:15,16 136:3     hand 101:21 102:1
                         follow 119:21
     112:13                                    give 103:1 112:5        140:6
                         follows 92:5
   fact 93:10                                    118:24 130:5        handed 119:5
                                                 132:15 138:1,11
                                  Veritext Legal Solutions
   www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 63 of 72 PageID# 3000


  [handle - know]                                                                  Page 6

   handle 113:4,10          100:3                instances 101:7       john 88:13,20 90:7
   handled 118:22         ideas 96:20 97:2         103:18                92:1,6 139:10
   handles 113:8          identification         instruct 123:15         141:8 142:4,9
   happy 134:11,16          132:11                 124:18                143:4,13 144:20
   hard 93:6 131:9        identifying 104:14     instruction 138:1     joining 109:16
   head 130:16,20         ii 88:13                 138:11                        k
   heads 93:19            impact 96:8            interact 105:22
                                                                       keep 95:1 110:3
   hear 92:17 95:23       implementation           109:18 128:11,18
                                                                         128:19 132:19,19
      100:24 101:9          113:5                  129:7
                                                                         132:24
      128:23              implemented            interaction 127:8
                                                                       kelliann 88:24
   hearing 92:19            118:6                interested 140:3
                                                                         139:7 140:13
      99:12               impression 109:1       internal 96:14,15
                                                                       kept 115:3
   heights 88:21            109:4,10               96:25
                                                                       key 118:14 120:5
   help 99:20 103:9       included 141:13        internally 95:20
                                                                         121:19 123:7
      104:12 105:10       includes 122:3         involved 94:21
                                                                         124:12,13 125:12
      118:25 119:8        incorporated             97:16 103:4,5
                                                                       kind 94:11 99:25
      128:25 129:4          143:12                 123:3 127:14,18
                                                                         104:11,12 114:14
   helped 116:8,9         independently            129:13 133:17
                                                                         115:9 117:9,25
      119:4                 104:4                  134:2
                                                                         119:21 121:2
   helping 113:13         index 90:1,4 91:1      involvement 130:9
                                                                         122:1 129:6
   hereunto 140:5         indicating 132:23        130:11 133:23
                                                                         134:19
   hierarchy 93:8           133:4 141:13         involves 126:25
                                                                       kitchen 108:1
   highly 91:5 131:22     individual 92:12       issue 115:11
                                                                       knee 108:18
      132:8                 98:14 111:14         issued 113:23
                                                                       know 93:19 94:5,9
   hiring 94:10 95:4      information              119:16
                                                                         95:23 97:18,25
      95:5                  100:21 105:1,13      issues 111:11
                                                                         98:20 100:18,19
   hmm 136:2                123:22 124:1,4         129:1,3
                                                                         101:5,7,18 103:9
   home 88:20               126:1,3,6,22 130:5   item 95:18 96:7
                                                                         103:25 104:11
      108:13              initiate 100:15          103:19 105:9
                                                                         105:8,12 106:15
   honestly 131:17        injury 108:18          items 96:5,12
                                                                         108:22 110:2
   hour 109:2,6,9         input 96:9 103:8         100:9 101:10
                                                                         111:14 113:11
      111:12                103:11 104:1           102:17 103:6,15
                                                                         114:25 115:7,8
   hours 110:22             122:25                         j             116:10 117:9
              i           inquiry 123:14
                                                 job 111:5,23,24         118:23 121:1,2,11
                          insofar 127:10
   i.t. 111:19,20                                  127:12,17             121:19 122:4
                          install 116:2,3
      113:11,20 115:8                            jobseq 98:19            123:7 124:2
                            117:9
      116:9 120:24                                 100:2 101:20          125:22,23 126:1
                          installation 116:6
      121:2,2 129:1,3,3                            120:3,4 121:14,16     127:18,24 128:8
                          installed 117:6
      129:17                                       121:22,23 122:15      128:20 129:4,9,15
                          instance 99:13
   idea 96:24,25 97:2                              126:20,20 127:17      130:1,7,16 131:12
      97:10 98:24 99:3                             131:10                131:13,19 134:10
                                    Veritext Legal Solutions
   www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 64 of 72 PageID# 3001


  [know - mean]                                                                    Page 7

     135:14              legal 141:1 144:1         98:9,24,25 99:1,2   majority 121:17
   knowledge 94:17       leslie 89:17 93:17        99:3,13,20 101:12   makers 93:22
     96:23 117:11           129:22 130:1           101:21 102:1,13     making 103:15
     134:25 135:17          133:11                 102:16 103:4,5,14    128:2 133:24
   koehler 89:3          letter 125:5              103:19 104:3,7,17   manage 123:5
   koehler.law 89:5         141:19                 105:5,19,22         managed 118:18
             l           level 94:5,7 96:8         106:20 107:8        management
                            102:21 107:14          108:19,24 109:15     101:12 104:10
   l 88:13 90:7 92:1,6
                         leverage 102:7            109:19,22 110:14     113:20 117:10,19
     139:10 141:8
                         license 122:3             110:22 113:23        128:22
     142:4,9 143:4,13
                         liked 114:15              114:5,10,17         manager 100:17
     144:20
                         linberg 88:24             115:22 116:5,11      102:8 107:4 112:7
   laptop 113:23
                            139:7 140:13           117:12 119:20        112:9,10 113:3
     114:6,18,23 115:2
                         line 141:13 143:7         120:8,13 128:5,18    127:13 128:5,9,9
     115:10,13,18,21
                            144:3                  129:7,14,25 130:3   managers 104:10
     116:4,6,11,14,18
                         list 95:14 101:15         130:22 131:5,21      111:15 119:5
     117:6,12 119:16
                            101:22 111:22          131:25 134:8,22      127:6,9,21 128:1
     119:18,23,24
                         listed 96:13 143:7        135:17,22 136:1,4    128:12,23 134:11
     120:13,15,23
                            143:17                 136:13 141:6         134:15,16 135:23
   laptops 114:1,7,7
                         listing 143:7             142:3 143:3         managing 118:20
     114:14,21 117:24
                         little 92:18 96:12      lombardo's             119:1
     120:20
                            96:14 98:12            104:22 105:25       mandate 120:19
   large 102:25
                            100:12 108:2,4         110:4 119:12         120:22
     103:10 126:3
                         llc 88:5 89:3 92:25       131:15              map 95:10,13,14
   late 114:17
                            141:6 142:3 143:3    long 128:21            95:18 96:2,5,13,16
   lately 108:11,12
                         llp 89:9                look 97:8 123:25       96:22 97:8 98:3
   leadership 94:23
                         lobby 108:4               124:3 131:3,18       99:24 100:9,22
     95:21 96:10,24
                         located 126:12,13         132:5,20             101:11 102:17,20
     103:11 105:2
                            126:16               looking 104:15         103:6,16,20 104:5
     112:14 129:15,20
                         location 126:15         looks 132:24 133:6     104:8,13,23 105:3
     129:21 130:11,14
                         lock 120:1                133:11,13            105:4,6,9 112:12
     134:1,1 135:12,25
                         log 95:1 99:8           lot 93:5 96:18         125:18
     136:8
                            114:24,25 116:15       98:20 119:6         marked 91:3,5
   leadership's
                            118:2,3,4 119:7,23     122:24 127:23,25     131:22 132:3,7
     101:13
                         logged 100:21           lower 107:14          marketing 112:15
   leads 109:4
                         login 122:2,5           lunch 110:4           mcguire 89:9
   lean 121:1 129:2
                         logins 122:4                     m            mcguirewoods.c...
   leave 109:11,23
                         logs 123:7,8                                   89:11
   led 125:3                                     m 89:3,9 141:5
                            125:12,13                                  mean 94:4 96:15
   left 92:10,15                                 madam 141:10
                         lombardo 88:8                                  99:5 104:19
     109:19                                      mailbox 124:8
                            89:16 96:23 98:1                            106:11 109:1,25

                                   Veritext Legal Solutions
   www.veritext.com                                                           888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 65 of 72 PageID# 3002


  [mean - particular]                                                            Page 8

    113:17 115:7        moment 132:15           141:7,13            old 114:14
    116:7,15,17         monthly 99:10         numbers 131:18        once 105:8 120:12
    118:23 127:7,23       101:9                 143:7                 120:17 126:22
    128:20 129:15       morning 92:8,9,13              o              129:12
    130:15,19,25          108:17 109:15                             online 122:9,11
                                              o'clock 109:2,6,9
   means 100:16         move 103:20                                 onstage 125:14,19
                                              object 93:24 94:19
    124:2 135:15          125:7                                       125:24 126:4,6
                                                99:16 101:3 102:3
   meeting 99:10        moving 92:12                                open 100:16
                                                103:7 123:13,14
    101:9 111:12,14     multi 117:25                                operate 121:1
                                                124:14 135:5
    136:7                 118:2,8,17                                operational
                                              observation 111:3
   meetings 102:16                n                                   111:10,11
                                              observations
   member 92:24                                                     opportunity 106:3
                        name 111:18,22          111:4
   members 93:3,4,7                                                 option 118:15
                          115:14,15 116:21    observe 106:3
    121:11                                                          options 118:14
                          141:6 142:3,4,15      108:19 110:4
   mentioned 95:5                                                   order 92:4 98:19
                          143:3,4,21          occur 110:18
    96:13 98:5 99:11                                                  101:20
                        named 139:9           occurred 103:21
    99:22 100:23                                                    org 93:14,16
                        names 111:23          october 130:8
    110:7 121:6                                                     organizing 112:11
                        need 92:3 100:15      offering 96:9 97:4
    128:21 129:2                                                      112:12
                          116:2               office 105:17,20
   message 118:12                                                   original 138:13
                        needed 97:19            106:5,11,17,18,20
   messaging 125:15                                                 originally 119:4
                          98:18,21 101:20       106:22 107:3
   messing 134:20                                                   originated 100:5
                          102:5,7 104:15        109:12 110:8,11
   met 129:15 130:15                                                outline 136:16
                          105:7,9 116:6         110:17 114:3
   method 119:9                                                     outlook 120:18
                        needs 113:9             116:3 117:4,14
   mfa 118:10                                                       outside 113:16
                        network 117:5           118:8,16 120:1
   michalik 89:9                                                      123:16,18 124:16
                          119:22                123:5,9,22 125:9
    92:16,23 93:9,13                                                  125:4 129:7
                        new 95:16 96:21         126:23 129:8
    93:24 94:19 99:16                                               owner 112:8,25
                          97:13,14 123:21       140:6
    101:3 102:3 103:7                                                 113:2
                          131:8               offices 106:13
    123:13 124:14,24                                                          p
                        noon 110:12           official 101:5
    132:13 135:5
                        notarized 141:14        142:15 143:21       p 111:25,25
    136:18 137:4
                        notary 88:24          offsite 126:12,17     p.m. 110:13
    138:13 141:5
                          139:7 140:14        oh 89:5 122:21        page 132:19 133:1
   microsoft 115:23
                          141:25 142:10,18    ohio 88:21 139:3,8      133:6,7 141:13,15
    116:3
                          143:15,23 144:23      140:6,15 141:2        143:7 144:3
   midwest 141:17
                        note 141:12           okay 92:21 93:13      part 129:16 143:9
    144:1
                        notes 99:8 102:4        95:5 101:25         participated
   minutes 136:19
                        notifications           107:15 115:19,20      110:17
   mix 107:25
                          125:13                127:1 136:15        particular 96:7
   mobile 117:18,22
                        number 91:3 96:6        137:3                 98:18 103:19
                          102:21 115:14                               114:18 115:10
                                 Veritext Legal Solutions
   www.veritext.com                                                        888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 66 of 72 PageID# 3003


  [particularly - raw]                                                            Page 9

   particularly 125:4    plaintiff 88:5        printer 129:5          proposing 136:5
   parties 129:10        plaintiffs 89:2       prior 108:13           prospect 98:18
   party 140:2           platform 125:15       prioritization           99:19
   passing 99:14           127:20                103:6                prospecting 95:24
   password 116:21       play 110:10,14        prioritize 95:17         127:18,19
     116:24,25 118:24    plaza 89:10           prioritized 96:5,6     prospects 100:24
     119:8               please 123:19           96:7,9 102:21          101:19 103:9
   pause 112:16            141:11,11             103:16                 105:2
   pay 109:2 122:12      point 108:21 109:6    priority 102:17        provided 124:13
   people 93:18            114:8 118:7           104:4                  125:2
     110:8,10 114:13       119:24 130:25       private 106:21         public 88:24 139:7
     114:13 116:2          132:23                107:3                  140:14 142:10,18
     123:17 124:18       policy 115:8          privileged 125:5,6       143:15,23 144:23
     134:21                117:17              problems 129:5         pull 125:10 127:3
   perfect 92:23         pong 108:6 110:7      procedure 101:6        pulled 123:7
   performance             110:10,14             138:8 142:5 143:5    purchases 121:23
     131:4,15            portal 125:14,19      process 96:20          purchasing 121:23
   performers 131:2        125:24 126:4,6      produced 124:20          121:25
     134:13              positions 111:21        125:2                purposes 115:17
   performing            possible 96:8         producing 125:19         132:11
     135:18,22             102:12 116:23       product 96:8 97:4      pursuant 138:3,7
   period 114:22           133:7                 97:11 98:5,14,23     put 92:20 96:3
   personal 117:11       potential 99:15         104:10,13,18           119:11 130:25
   personally 142:11       134:15                111:15 112:7,7,8,9     136:9
     143:15              practice 108:17         112:10,22,23,25               q
   pertaining 94:25      preferred 114:13        113:2,3 128:22
                                                                      qualified 139:9
   peterson 89:17          114:13              production 123:3
                                                                      question 93:25
     93:17,21 94:18      presence 139:14         125:4 126:10,11
                                                                        94:20 99:17 101:4
     129:22 133:11       present 89:15           126:19 141:15,17
                                                                        101:25 123:21
   ph 97:7                 102:16 109:16         141:22
                                                                        135:6
   phone 113:18          presentation          products 95:16,16
                                                                      questions 92:14
     125:12 128:2          133:19,21             96:19 111:8
                                                                        115:18 132:21
     130:16,19 141:3     pressed 103:19        profile 116:13,16
                                                                        133:3 137:1,4
   phones 117:16,21      pretty 109:8 121:1    programs 114:5
                                                                      quickly 136:16
     121:4 128:16          129:2                 115:21 116:10
                                                                      quite 120:15
   physical 106:18       previous 92:2           117:12
   pick 118:11           previously 91:5       project 104:4                   r
   ping 108:6 110:7        92:1 132:7          projects 104:23        r.p.r. 140:13
     110:10,14           primarily 118:9         105:3                raiser 129:11
   place 92:3 139:19     primary 126:20        proposed 133:14        raw 122:25 123:1


                                  Veritext Legal Solutions
   www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 67 of 72 PageID# 3004


  [reach - road]                                                                  Page 10

   reach 102:13          referencing            reporting 123:17      restructure
   read 137:5 142:5,6      133:20               representative          134:23
     142:12 143:5,6,17   reflect 109:15           92:11               restructured
   reading 141:19        reflects 110:22        reps 135:18             135:1
   ready 133:2           regard 103:9           request 95:22         restructuring
   really 98:18 102:6      117:22                 99:14 100:15,20       135:4
     104:14 108:11       regarding 92:2           105:15 115:25       result 103:20
     111:23 122:15         130:14 133:14,18       143:9,11            retained 90:14
   reason 130:2            134:8 138:2,11       requested 123:11      retire 103:25
     141:14 143:8        region 98:15             124:21,22 138:1,7   returned 141:18
     144:3               regular 109:8            138:11              revamp 97:12
   reasons 129:5           129:9                requests 95:15,17       104:1
   rebuilding 97:14      regularly 109:11         96:7 100:10 101:2   revenue 135:16
   recall 98:4,16 99:4     109:22,25 110:16       102:21 103:20       review 102:4
     101:10 102:10,19    rejoined 136:13          112:11 123:18         124:6 125:9 127:1
     115:16 116:3,8      relate 128:17          require 115:9           138:2,7 141:12
     119:8 120:10        related 121:11           118:17                142:1 143:1
     130:18 132:17       relating 94:18         required 121:4        reviewing 132:22
     133:19 134:9,14     relative 140:2           141:25              richard 88:8 89:16
     134:24 135:3,13     relayed 124:17         requirements            141:6 142:3 143:3
     136:3,8             relaying 113:6           102:10              richmond 88:3
   receipt 141:18        remember 100:5         research 117:2          89:11
   receiving 100:20        109:24 118:6           120:16              rick 100:6 101:7
   reception 108:3         124:10 133:20        resign 136:4            101:18 104:3,13
   recess 112:19           134:3,7,15 136:2,6   resources 103:3         105:10 124:7
     131:24 136:12,23    remote 88:12             121:13                131:2 134:12
   recollection 97:17      117:7,8,9            respect 93:3,7        rick's 98:20 104:1
     99:18 134:4         remotely 92:3            95:6 97:9 98:25     right 105:20
   reconnected 117:4       116:24 122:13          105:6 115:13          106:12 131:3
   record 109:14         renewals 127:19          117:16,24 119:16      135:20 136:9
     136:10,23 143:9     reorganization           120:8 121:22        risk 130:25
   redoing 103:24          133:15,18              123:9               road 95:10,13,14
   reduced 139:13        reorganizations        respective 106:13       95:18 96:2,5,13,16
   refer 111:19            133:24               responsibility          96:22 97:8 98:3
     115:17              rephrase 103:5           129:17                99:24 100:9,22
   reference 141:7       report 131:8           responsible 94:3        101:11 102:17,20
     142:2 143:2         reported 101:6           112:10                103:6,15,19 104:5
   referenced 139:13     reporter 90:14         rest 111:13             104:8,13,23 105:3
     139:17 142:11         142:7                restate 104:21          105:4,6,9 112:12
     143:15              reporter's 90:11       restrictions 96:3       125:18
                           139:1

                                   Veritext Legal Solutions
   www.veritext.com                                                          888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 68 of 72 PageID# 3005


  [role - ss]                                                                   Page 11

   role 104:8,22         seat 107:2              118:15 119:4        solutions 141:1
   roof 107:21           seated 108:21           140:5                 144:1
   room 108:2            second 107:1,12       sets 122:25           somebody 118:20
     109:17 115:4          107:13,18 112:16    seven 109:2,6,9         119:8
     131:21,25             133:8 136:19        shared 114:1,7        somewhat 113:10
   rough 137:6           sector 97:20            121:10                123:5
     138:13              security 125:13       sharon 129:22         son 129:11
   routinely 105:23      see 92:20 97:5          133:12              sorry 93:5 107:22
     106:4,7               106:8,10,12,15,16   sheet 141:13 143:7      107:22 117:21
   rpr 88:24 139:7         108:22 109:6,9,18     143:10,18 144:1       132:19 135:20
   rules 138:3,8           109:25 122:21       short 112:19          source 96:14
     142:5 143:5           131:1                 131:24 136:12,23    sources 125:11
   run 120:18            seeing 132:17         show 93:16 131:21     space 106:22,23
             s           seen 133:5              132:3                 106:24 107:3
                         sell 97:19 104:2      shown 132:10            126:15
   s 141:15 143:8,8
                           127:17                141:16              speak 134:22
     144:3
                         selling 95:25         shuai 129:23          speaking 122:21
   sale 98:22 102:25
                           127:22 135:14       shut 119:21           specific 95:1 97:8
   sales 94:18,22,25
                         send 98:25 99:1       side 131:10             101:10 116:1
     95:23 97:17 99:10
                           105:15 119:10       sign 114:25 115:9       117:1 121:20
     100:23 101:5,9
                         senior 112:2 128:9      137:5                 124:11 130:18
     106:22 107:4
                         sense 106:21          signature 138:5         134:4
     112:14 115:7
                           108:24 120:25         140:12 141:14       specifically 99:4
     119:5 131:5,13
                           127:14,16 128:18    signed 142:13           109:3,24 113:25
     133:18,24 134:19
                           131:4,7,17 134:19     143:18                116:10 118:21
     134:21,25 135:3
                         sent 133:10           signing 141:19          119:18 120:11
     135:10,10,18
                         seriously 105:8       simmons 129:22          123:10 128:19
   salesforce 99:9
                         served 104:11           133:12                134:9 135:7
     118:22 119:3,7,10
                         server 117:1          sincerely 141:21      specifications
     120:5 132:24
                           119:24 126:17       sir 141:10              102:6 105:8,10
   saw 133:7,21
                         servers 108:7         site 121:7,12,18,19     113:5
   saying 93:6 101:19
                           116:18,22 121:7,7     121:20 122:22       specifics 127:15
     128:24
                           121:9,12 122:20       126:7,8               135:13 136:8
   scientists 112:5
                           122:22 123:2        sitting 106:14        specified 139:20
   screen 132:16
                           126:7,8,10,11       smaller 94:13         specking 112:12
   sea 94:22
                         service 113:19        social 92:4           spend 119:6
   seal 140:6 142:15
                           122:12 126:4        software 111:8,10     spreadsheet
     143:21
                         services 113:17         112:1,3 117:6,10      110:20
   search 123:10
                           118:9                 120:25 122:6,8,9    spring 108:16,18
     125:3,19
                         set 97:5 98:13,19       122:16,17           ss 139:4
   searched 125:2
                           115:18,23,25

                                  Veritext Legal Solutions
   www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 69 of 72 PageID# 3006


  [stakeholders - transcribed]                                                   Page 12

   stakeholders          suite 141:2             104:10 111:12       think 92:17 95:5
     112:14              summer 114:17           112:1,4,4,7,23,24      98:20 103:8,18
   stand 111:11          superior 89:4           113:6,7 116:24         104:20 113:2
   standard 122:3          141:1                 128:22 129:21          114:12 117:3
   standpoint 115:9      support 95:22           130:12,14 131:5        118:13 119:10
   start 92:13 118:1       98:21 100:9,15,16     131:13 133:18,25       121:6 124:20,24
   started 118:7           112:14                134:2,25 135:4,10      128:17 135:2
   state 139:3,8         suppose 94:10           135:11                 136:5,16
     140:15 142:10       sure 94:9,15 96:17    teams 93:20           thinking 105:9
     143:15                100:13 108:14         111:13                 134:12
   statement 142:13        111:7,24 112:17     technically 118:14    third 107:12,20
     142:14 143:19,19      114:24 115:15       technology 113:9      thirty 141:18
   states 88:1             120:15 126:24       tell 98:12 101:7      threatening 130:4
   stations 107:25         128:19 130:15         111:17 129:18,19       130:5
   ste 89:4                131:19 134:11         133:2               three 107:7,11
   steal 133:8           switch 101:20         telling 97:18            114:9,11 118:14
   stenotypy 139:14      sworn 92:1 139:10     term 135:20           time 92:18 98:1
   step 96:11 98:24        142:10,13 143:14    terminate 129:14         108:8,8,10 109:11
     136:19                143:18 144:21         129:24 130:22          114:8,22 119:2,6
   steps 120:12          synced 119:24           136:1                  119:15 125:18
   stipulation 92:2      system 113:18         terminated 119:13        128:21 134:8,20
   stopped 108:18          121:19 123:6          119:20 130:3,7         137:1 138:15
   store 121:11            125:12 126:6        termination              139:19
   stored 121:9,15,18              t             119:15 130:14       times 109:25
     121:19,20 122:19                            134:8                  110:2,19
                         table 97:12 99:11
     125:17,18 126:2,7                         terms 106:2 122:1     title 112:5,23
                           108:6 110:8
     126:8,9,10,21                             territories 134:20    today 111:25
                         take 92:3 96:11
   stories 107:16                              testified 102:20      token 120:19
                           100:21 114:2
   street 89:10                                testify 139:11        told 99:6 129:18
                           115:4,6 117:22
   strong 97:3,6                               testimony 92:11       top 93:18 107:13
                           119:16,20 126:19
     103:22,25                                   92:12 93:2 139:12      130:16,20 131:2
                           132:4
   structure 133:15                              139:16 142:6,7         134:12 135:18,22
                         taken 88:15,18
     134:21                                      143:6,9,12          tournaments
                           112:19 120:12
   stuff 121:3 129:6                           testing 96:19            110:17,18
                           131:24 136:12
     133:7                                     text 118:12           track 95:17 96:22
                           139:19
   submit 96:21                                thank 136:25             110:3 128:19
                         talk 96:11 99:11
   subscribed 142:10                           thing 121:18          traditional 120:25
                           112:11
     143:14 144:21                             things 94:9 96:3         129:3
                         talked 135:21
   subscription 122:1                            97:3 99:12 101:16   transcribed
                         tall 107:15
     122:6 127:20                                103:2 120:2,7          139:15 142:7
                         team 94:18,25
                                                 129:10 132:24
                           97:24 100:17,24
                                  Veritext Legal Solutions
   www.veritext.com                                                         888-391-3376
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 70 of 72 PageID# 3007


  [transcript - zoom]                                                        Page 13

   transcript 90:1      use 95:16 96:18       vs 88:6             words 124:12,13
     138:2,7,10,12,14     110:8 113:17                 w          work 95:17,24,25
     141:11,12 142:5      114:1,22 117:18                           96:19 105:25
                                              waived 141:19
     142:12 143:5,11      118:12 121:13                             107:25 108:9,20
                                              walk 106:15
     143:17               125:16 135:20                             113:16,18,20
                                               119:19
   transcription        user 95:22 100:13                           121:12 122:10
                                              walked 99:6
     139:16               105:12 116:21                             127:5 130:6
                                              wall 107:1
   trouble 92:18          118:11                                  workday 108:25
                                              walls 106:11,18
   true 139:16          users 95:23 100:1                         worked 110:23
                                              want 95:15 96:11
   truth 139:11,11,12     100:24 102:6                            working 108:13
                                               109:14 111:22
   trying 98:16           124:3,6,11                                111:15 114:17
                                               136:18,25
   turn 92:16 119:25    usually 108:21                            workstation
                                              wanted 103:24
     120:2,4 122:13       109:5,20                                  106:23 107:2
                                              wave 109:20 110:1
   turned 118:19        utilize 117:14                            workstations
                                              way 109:21 116:19
   turning 114:16       utilized 122:24                             108:6
                                               117:17 136:2
   two 102:23 107:16              v                               wrong 98:6
                                              ways 96:1,3 100:8
   type 112:6 117:14                                                       x
                        v 141:6 142:3         we've 101:15
     117:18 126:1
                          143:3               web 122:11          x 91:5 132:4,8
   types 94:2,24
                        va 89:11              weeds 131:13        xiaobing 129:23
   typical 111:6
                        vaguely 134:9         week 106:4,9                 y
   typically 108:8,9
                        varied 114:8           110:21 129:19
            u                                                     yeah 102:15
                        various 93:20         weekly 131:7
                                                                    105:15 106:16,25
   ultimate 93:22         112:1,14 119:5      weight 103:1,2,25
                                                                    113:17 116:20
     94:10 103:14         120:2 121:10        went 93:3 110:21
                                                                    119:10 122:17
     129:24               122:25 127:18,25     128:16
                                                                    126:15 127:10
   ultimately 94:4      vary 122:1            whereof 140:5
                                                                    129:2,21 130:15
     111:7 116:20       vendors 113:16        wide 110:17
                                                                    133:1 134:18
     127:17 129:16      veritext 141:1,7      window 100:16
                                                                    135:24 136:20
     135:1                144:1               windows 115:23
                                                                  year 110:19
   underneath 93:18     veritext.com.          116:15 117:8
                                                                  yoga 108:17,18
   understand 93:6        141:17              witness 93:10
   understanding        version 97:13,15       123:20 137:3                z
     95:9,10 119:14     video 88:12            139:10,13,14,17    zoom 89:17
     120:16 130:2,4     videoconference        140:5 141:8,11
     133:16               89:1                 142:1,4,11 143:1,4
   understood           virginia 88:2          143:15
     123:20             voice 118:13          witness's 138:2
   united 88:1          vol 88:13 92:6        witness’ 141:14
   upset 134:21         volume 92:17          woods 89:9
   upside 133:3         vote 135:25           word 104:20

                                 Veritext Legal Solutions
   www.veritext.com                                                      888-391-3376
          
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 71 of 72 PageID# 3008



                       )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                       5XOH



           H 5HYLHZ%\WKH:LWQHVV&KDQJHV

            5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

          GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

          FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

          DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

          WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

           $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

           % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

          VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

          UHDVRQVIRUPDNLQJWKHP

            &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

          7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

          E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

          DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

          PDNHVGXULQJWKHGD\SHULRG




          ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

          $5(3529,'(')25,1)250$7,21$/385326(621/<

          7+($%29(58/(6$5(&855(17$62)$35,/

          3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

          2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 3:19-cv-00813-REP Document 51-6 Filed 05/29/20 Page 72 of 72 PageID# 3009

                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.
